DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a NON FINAL REJECTION in response to applicant’s request for continue examination filed November 29, 2021.  Claims 1, 3, 4, 7-9, and 12 are currently amended. Claim 2 has been canceled from consideration.  Claims 13-23 were previously withdrawn from consideration.  Claims 1 and 3-12 are pending review in this correspondence

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Response to Amendment
	Rejection of claims 1, 3-5, and 7-11 as being unaptentable over Narisada (US 2003/0032192 A1) in view of Narisada (US 2008/0180653 A1) is withdrawn in view of applicant’s claim amendments filed November 15, 2021.

Rejection of claim 6 as being unpatentable over Magnin et al (US 2009/0068726 A1) and Narisada (US 2008/0180653 A1) in view of Chupp et al (USP 5,656,499) is withdrawn in view of applicant’s claim amendments filed November 15, 2021.
Objection to claim 12 for containing allowable subject matter is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte (WO 2004/003517 A1) (translation provided) in view of Narisada (US 2008/0180653 A1).
With respect to claim 1, Le Comte discloses a device for analyzing a blood sample (analysis device depicted in Fig. 1, See lines 480-483) comprising:
A single reaction cell (dilution vessel 18, See lines 520-523) for leukocyte classification, where a first testing sample and a second testing sample are successively prepared in the single reaction cell, from a blood sample for leukocyte counting;

At least one reagent injecting apparatus connecting with the single reaction cell (distribution assembly 14, See lines 491-497, 515 and 610-613);
A transferring apparatus (transfer syringe 26, See lines 536-542 and 553-554); and
A control device (control means, See lines 1124-1125) that is connected to various valves in order to control them in an appropriate manner according to desired operating cycles;
Wherein the device is configured to function as follows:
	Control the sample injecting apparatus to deliver the blood sample into the single reaction cell;
	Control the at least one reagent injecting apparatus to deliver a first reagent into the single reaction cell to prepare the first testing sample for a first detection;
	After preparation of the first testing sample, control the transferring apparatus to transfer at least a portion of the first testing sample from the single reaction cell to the detection apparatus for the first detection;
	Control the detection apparatus to perform the first detection of the at least a portion of the first testing sample;
	Control the at least one reagent injecting apparatus to deliver a second reagent into the single reaction cell to prepare the second testing sample for a second detection;
	After preparation of the second testing sample, control the transferring apparatus to transfer at least a portion of the second testing sample from the single reaction cell to the detection apparatus for the second detection; and

Le Comte fails to disclose the inclusion of a sample injecting apparatus, or that the control means, being coupled with the detection apparatus, the sample injecting apparatus, the at least one reagent injection apparatus, and the transferring apparatus, is programmed to perform the steps described above.
		Narisada teaches a blood analyzer and associated method of classifying and counting particles contained in a sample, wherein said analyzer includes a microcomputer (6) that comprises a control part (63) including a control processor and a memory for the control processor operation, wherein the control part control a device mechanism section that includes a sampler (not depicted in figures) for automatically supplying a blood collection tube, a fluid system for preparing/measuring the sample, amongst other controls (See Abstract and Paras. 0044-0045).
		It is commonly known in the art to utilize control units/controllers in analyzer systems such that operation of the system can be automated and different protocol more easily standardized by input from a user. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the sampler and control part of Narisada into the 
With respect to claim 3, the combination of Le Comte and Narisada teaches that the at least one reagent injection apparatus include a first and a second reagent injecting apparatus, each connecting with the single reaction cell respectively, the control device being programmed to control the first reagent injecting apparatus to deliver the first reagent into the single reaction cell to prepare the first testing sample, and control the second reagent injecting apparatus to subsequently deliver the second reagent into the single reaction cell to prepare the second testing sample after the first testing sample is transferred for detection (See lines 493-497, 531, 536-542, 553-554, 560-565, 580-582, and 589-591 of Le Comte for discussion of the various syringes that are connected to the distribution assembly and circulate the sample and at least one other fluid in the circuits).
With respect to claim 4, the combination of Le Comte and Narisada teaches that the blood analyzer further comprises a hemoglobin measurement apparatus that couples to the single reaction cell, wherein the control device is programmed to control the hemoglobin measurement apparatus to perform hemoglobin measurement of the second testing sample (See Paras. 0032 and 0044-45 of Narisada for discussion of a blood analyzer that includes a detecting section (4), wherein the detecting section has a white blood cell detecting part for detecting white blood cells, a RBC/PLT detecting part for measuring the number of red blood cells and the number of platelets, an HGB detecting part for detecting hemoglobin content in the blood, and an IMI detecting part for detecting immature leukocytes.  Narisada also teaches an analyzer that includes a microcomputer (6) that comprises a control part (63) including a 
With respect to claim 5, the combination of Le Comte and Narisada teaches that the detection apparatus can be an optical detection apparatus (See lines 1110-1111 of Le Comte for discussion of how the measuring assembly further more comprises means for producing a light beam that is collected by a sensor).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Comte (WO 2004/003517 A1) and Narisada (US 2008/0180653 A1) in view of Chupp et al (USP 5,656,499).
Refer above for the combined teachings of Le Comte and Narisada.
The combination of Magnin and Narisada fails to teach that the detection apparatus includes an impedance detection apparatus for performing the second detection.
Chupp teaches a device for analyzing a whole blood sample (See abstract), the cell analysis system (60) may use an impedance transducer (174) to count red blood cells and platelets.  FIG. 17 illustrates a preferred embodiment of an impedance transducer that performs impedance-based cell counting and sizing, and makes use of hydrodynamic focusing.  The impedance cell counting is based on the detection of changes in electrical resistance produced by a particle as it passes through a small orifice (314).  Conduction is provided by an electrolyte fluid (such as buffered saline and the like) in two chambers (310, 312) of the impedance transducer.  A sample introduction nozzle (316) and hydrodynamic focusing direct 
MCV (mean cell volume) and RDW (red cell distribution width) (See Col. 39, lines 20-46).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the impedance detection apparatus of Chupp into the detection apparatus of combined Le Comte and Narisada for the purposes of providing a secondary means of obtaining and/or verifying parameters of the cells in the sample, such as cell count, volume, and size.

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest cited prior art of reference fails to disclose or fairly teach: that the transferring apparatus comprises a syringe coupled with the control device and a transfer pipeline .

Response to Arguments
Applicant’s arguments filed November 15, 2021 with respect to the rejection(s) of claim(s) 1, 3-5, and 7-11 over Narisada (US 2003/0032192 A1) in view of Narisada (US 2008/0180653 A1) and claim(s) 1, 4, 5, and 7 over Magnin et al (US 2009/0068726 A1) in view of Narisada (US 2008/0180653 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection was made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                           December 3, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796